*477There is no merit to the appellant’s contention that the claims raised in the third-party complaint are preempted by the National Labor Relations Act (29 USC § 151 et seq.). There exists a "significant state interest in protecting the [plaintiff] from the challenged conduct”, and "although the challenged conduct occurred in the course of a labor dispute * * * the exercise of state jurisdiction over the tort claim entail[s] little risk of interference with the regulatory jurisdiction of the [National] Labor [Relations] Board” (Sears, Roebuck & Co. v Carpenters, 436 US 180, 196; see, Farmer v Carpenters, 430 US 290). Since the State tort action can be decided without consideration of the labor conflict, jurisdiction lies in State court (see, Farmer v Carpenters, supra; Betts v University of Rochester, 123 AD2d 496).
The appellant’s remaining contentions lack merit. Mangano, P. J., Sullivan, Altman and Hart, JJ., concur.